In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana

        ______________________________

              No. 06-08-00055-CV
        ______________________________


         ARDENNA M. CADDELL AND
        BILLIE J. MUMPHREY, Appellants

                          V.

    SABINE INDEPENDENT SCHOOL DISTRICT,
KILGORE COLLEGE AND GREGG COUNTY, Appellees



    On Appeal from the County Court at Law No. 2
                Gregg County, Texas
         Trial Court No. 2007-2075-CCL2




     Before Morriss, C.J., Carter and Moseley, JJ.
       Memorandum Opinion by Justice Carter
                                   MEMORANDUM OPINION

       A bill of review is an independent equitable action brought by a party to the former action

seeking to set aside a judgment, which is no longer appealable or subject to a motion for new trial.

Baker v. Goldsmith, 582 S.W.2d 404, 406 (Tex. 1979). Here, the plaintiffs/appellants filed a petition

for a bill of review in a former action to which they were not parties. The trial court found the

plaintiffs/appellants did not have standing to bring the action and dismissed for want of subject-

matter jurisdiction. The trial court's action was proper.

       This matter originates from a delinquent tax suit that resulted in the sale of real estate. A

judgment was taken by the taxing entities against Jean Young, successor guardian of the person and

estate of Lorine Mumphrey Henry, an incapacitated person, et al., on February 3, 2004. Following

that, a tax sale was conducted and the foreclosed property was sold to Barbara Ann Kenna. After

payment of the taxes due, the excess funds were placed in the registry of the court. An assignment

of interest in the excess proceeds was executed and filed by Helen Fauver, who claimed to be the

sole heir of "Loraine" Mumphrey Henry (now deceased). A judgment to pay the excess funds of

$63,237.26 to Douglas Asset Investigation & Recovery Services, assignee of the former owner of

the property, Estate of Lorine Mumphrey, an incapacitated person, was signed by the trial court on

August 25, 2005. In the judgment, the trial court found that all necessary parties and taxing

authorities had been given proper notice pursuant to Section 34.04(c)(5) of the Texas Tax Code. The




                                                 2
appellants filed this bill of review action in April 2008, alleging irregularities in the judgment and

claiming they are the proper heirs of Lorine Mumphrey Henry.

        This case appears to raise several issues that are not before us. There is some evidence that

Lorine Mumphrey Henry was deceased at the time the tax suit was filed against her guardian. In

such a case, the active guardianship ceases. Zipp v. Wuemling, 218 S.W.3d 71, 74 (Tex. 2007). We

have no evidence or information before us as to the procedural safeguards that were used when the

excess funds were disbursed or whether the funds were distributed to the proper parties, but we

presume the procedure was proper. We cannot answer questions that are not before us. The only

matter properly before us now is an appeal of the bill of review proceeding filed by these appellants.

Perhaps the appellants have other remedies, but as we have explained, they were not parties to the

original suit. Since that is a prerequisite to filing a bill of review action to set aside a judgment, the

appellants have no standing in this matter and the trial court properly dismissed their case for lack

of jurisdiction.

        We affirm the judgment of the trial court.




                                                Jack Carter
                                                Justice

Date Submitted:         December 8, 2008
Date Decided:           December 12, 2008



                                                    3